Citation Nr: 1618026	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran passed away in April 2014, while his claim was pending before the Board.  In May 2014, the Board dismissed the Veteran's appeal based upon his death.  In June 2014, the appellant filed a claim seeking substitution of the Veteran's claim which was pending before the Board at the time of his death.  In January 2016, the RO granted the appellant's request for substitution.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West Supp. 2012)).  As the RO has determined that the appellant meets the criteria for substitution for the Veteran's claim which was pending at his death, she has stepped into the Veteran's shoes with regard to the claim listed on the cover page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During his December 2013 hearing before a Decision Review Officer, the Veteran identified additional private medical treatment records which may be relevant to the claim and which have not yet been associated with the claims file.  Specifically, he testified that he sought treatment for his back disability from a private practitioner, Dr. Shepherd, possibly as early as 1954, the year of his discharge from service.  He noted that he had not seen Dr. Shepherd for treatment in many years, but that he saw Dr. Shepherd until he stopped using his back brace, which he testified was approximately 12 years after it was first prescribed in 1954.  He noted that he also saw Dr. Shepherd for other medical problems.  Review of the record shows that Dr. Shepherd submitted a letter in December 2000 pertaining to the Veteran's chest pain; however, the record does not indicate that Dr. Shepherd's private medical treatment records pertaining to the Veteran's back disorder were requested.

The duty to assist a claimant in obtaining evidence pertinent to his or her claim extends to obtaining outstanding records even before a decision has been reached as to reopening of a previously denied claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2015).  As the private medical treatment records from Dr. Shepherd may contain evidence linking the Veteran's back disability to his active duty service, these records should be requested before a decision may be rendered in this case.

Additionally, the Board observes that the RO obtained a VA medical opinion in October 2012 regarding the etiology of the Veteran's back disability.  Despite the fact that VA is not obligated to obtain a VA opinion in claims which have not yet been reopened, VA is obligated to ensure that all VA opinions provided are adequate.  See Paralyzed Veterans of America, 345 F.3d 1334 (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Although the negative opinion provided was generally thorough, the Board finds that the opinion did not address all of the evidence of record.  Specifically, the VA examiner did not address the portion of the October 1954 VA hospital discharge summary which notes that X-rays were conducted during the August 1954 to October 1954 hospitalization which showed D11-D12 definite narrowing of disc space, and whether this may be early evidence of arthritis.  As the 1954 hospitalization occurred within one year of the Veteran's discharge, this may be evidence showing arthritis within one year of discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  Accordingly, a new VA opinion should be obtained which specifically addresses this evidence.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required authorization, request the Veteran's private treatment records from Dr. Shepherd, in Charleston, West Virginia, beginning in 1954.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the appellant of the records that were sought, (2) inform her of the efforts to obtain them, and (3) inform her that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  Thereafter, obtain a new VA opinion regarding the etiology of each lumbar spine disability documented in the claims file.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  Based upon a complete review of the evidence of record, to include the Veteran's testimony, the in-service treatment records, and the post-service treatment records, the VA examiner must provide the following opinions:

*Is it at least as likely as not (a 50 percent probability or greater) that any current lumbar spine disability was caused or incurred as a result of the Veteran's active duty service?

*Is it at least as likely as not that the October 1954 VA Medical Center hospital summary showing X-ray evidence of "very definite narrowing of the disc space" at D11 to D12 was early evidence of arthritis of that area of the spine?

A complete rationale for all opinions must be provided.

3.  The RO must then re-adjudicate the appellant's claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




